Case 3:19-cv-00915-TAD-KLH Document 9 Filed 08/23/19 Page 1 of 4 PageID #: 28




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

ROSLYN J. CAESAR                                     CIVIL ACTION NO. 3:19-cv-00915

VERSUS                                               JUDGE TERRY A. DOUGHTY

LOUISIANA TECH UNIVERSITY                            MAGISTRATE JUDGE KAREN L. HAYES


                          FIRST AMENDED COMPLAINT
               UNDER SECTION 706(f) OF THE CIVIL RIGHTS ACT OF 1964


       The First Amended Complaint of Plaintiff, ROSLYN J. CAESAR (hereinafter “Caesar” or

“Plaintiff”), a competent major resident and domiciliary of Ruston, Louisiana, respectfully

represents that:

                                                1.

       Made Defendant herein is Plaintiff’s former employer, LOUISIANA TECH

UNIVERSITY (hereinafter “Louisiana Tech” or “Defendant”), which is a member of the

University of Louisiana System.

                                        JURISDICTION

                                                2.

       Jurisdiction is proper in this case based upon a federal question.

                                             VENUE

                                                3.

       Venue is appropriate in this matter as all relevant activities have taken place within the

Western District of Louisiana.
Case 3:19-cv-00915-TAD-KLH Document 9 Filed 08/23/19 Page 2 of 4 PageID #: 29




                                          LIABILITY

                                               4.

       Plaintiff worked as an administrative coordinator at Louisiana Tech since 1994.

                                               5.

       Plaintiff had surgery on her shoulder on or about May of 2015.

                                               6.

       Plaintiff was granted leave from May 29, 2015, through August 21, 2015.

                                               7.

       The authorized representative of the Defendant notified Plaintiff that she might be removed

from her employment because her leave time was running out.

                                               8.

       Plaintiff asked to be allowed to visit with her physician before being removed from her

employment as an administrative coordinator.

                                               9.

       Defendant, Louisiana Tech University, did not allow Plaintiff to visit her physician before

terminating her employment effective September 14, 2015.

                                               10.

       On information and belief, Plaintiff had approximately eight (8) hours of leave remaining

at the time of her termination.

                                               11.

       Plaintiff was a disabled employee who was terminated by Defendant without Defendant’s

making any effort to engage in an interactive discussion to assess possible accommodations.
Case 3:19-cv-00915-TAD-KLH Document 9 Filed 08/23/19 Page 3 of 4 PageID #: 30




                                                12.

       Plaintiff properly submitted to the EEOC a charge of discrimination against the Defendant

in 2016.

                                                13.

       By letter dated July 24, 2018, the EEOC Field Director, Keith T. Hill, attempted or

proposed to confect a conciliation agreement.

                                                14.

       By letter dated September 11, 2018, the EEOC issued a Notice of Conciliation Failure.

The matter was submitted to the Department of Justice.

                                                15.

       By letter dated April 23, 2019, the Department of Justice advised Plaintiff of her right to

sue.

                                                16.

       The pertinent documents were submitted by the Plaintiff pro se.

                                                17.

       Plaintiff seeks damages pursuant to the Americans with Disabilities Act.

                                          DAMAGES

                                                18.

       Plaintiff was an hourly wage employee who made over $10.00 an hour at the time of her

termination.

                                                19.

       Plaintiff has been out of work since her termination.
Case 3:19-cv-00915-TAD-KLH Document 9 Filed 08/23/19 Page 4 of 4 PageID #: 31




                                              PRAYER

       WHEREFORE, Plaintiff, ROSLYN J. CAESAR, prays for an award for damages resulting

from her lost wages from the date of her termination, such future wages as are allowed, attorney’s

fees, and costs, as well as any and all other relief available under either law or equity.

                                               TYLER GRAHAM STORMS
                                               ATTORNEY AT LAW, L.L.C.
                                               LA BAR ROLL #24664
                                               941 North Trenton Street
                                               Ruston, Louisiana 71270
                                               Phone: 318-255-7805
                                               Facsimile: 318-255-7815
                                               Trial Attorney for Plaintiff,
                                               Roslyn J. Caesar


                                                     /s/Tyler Graham Storms
                                               BY:________________________________
                                                     TYLER GRAHAM STORMS
